Citation Nr: 1517994	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  13-09 077A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for right knee chondromalacia patellae.

2. Entitlement to a rating in excess of 10 percent for left knee chondromalacia patellae.

3. Entitlement to an initial compensable rating for a limitation of extension of the left knee.
  
4. Entitlement to an initial compensable rating for a limitation of extension of the right knee prior to February 11, 2013, and a rating in excess of 20 degrees from that date.

5. Entitlement to an effective date earlier than February 11, 2013, for the grant of an increased 20 percent rating for a limitation of extension of the right knee.



ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service July 1982 to May 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and March 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The August 2012 rating decision denied disability ratings in excess 10 percent for service-connected chondromalacia patellae of both knees and granted service connection for a limitation of extension of both knees associated with chondromalacia patellae, rated noncompensable, effective December 29, 2011.  The March 2013 rating decision granted an increased 20 percent disability rating for the service-connected right knee limitation of extension, effective February 11, 2013.  Additional evidence, including VA treatment records, was received without a waiver of Agency of Original Jurisdiction (AOJ) review after the case was certified to the Board.  The AOJ will have the opportunity to review the additional evidence in the first instance on remand.  The Veteran requested a Travel Board hearing in his July 2013 substantive appeal, but withdrew the request in August 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was most recently provided a VA knee examination in February 2013.  The examiner noted the Veteran had an acute medical problem during the examination and was sent to the emergency room.  A basic examination had been performed, but the examination was cut short, and the examiner recommended that Veteran be rescheduled for a follow-up or new examination within six months.  Another examination was not scheduled.  Accordingly, another VA examination is needed to determine the current severity of his service-connected knee disabilities.  The Board notes the examiner noted X-rays showed traumatic arthritis of both knees and that a February 2012 MRI showed meniscal tears in both knees.  The examiner should comment on whether the arthritis and meniscal tears are related to the Veteran's service-connected chondromalacia patellae of both knees.

The matter of entitlement to an effective date earlier than February 11, 2013, for the grant of an increased 20 percent rating for a limitation of extension of the right knee is inextricably intertwined with the claim seeking entitlement to an increased rating for the service-connected limitation of extension of the right knee, and consideration of the matter must be deferred pending resolution of the increased rating claim.

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's VA treatment records from November 2014 to the present which have not yet been associated with the record, including records from the San Diego, California VA medical center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2. The Veteran should then be scheduled for a VA orthopedic examination with a medical opinion to ascertain the current nature and severity of his service-connected left and right knee chondromalacia patellae and to determine the etiology of his bilateral knee arthritis and meniscal tears.  All indicated studies should be performed if deemed necessary by the examiner.  The examiner is requested to:

a. Describe the current nature and severity of his service-connected left and right knee chondromalacia patellae (and arthritis and meniscal tears if, and only if, such disabilities are found to be caused or aggravated by the service-connected chondromalacia patellae); and
b. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis and/or meniscal tear(s) of either knee was caused by the service-connected chondromalacia patella;
c. Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's arthritis and/or meniscal tear(s) of either knee was aggravated by the service-connected chondromalacia patella.  Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data as appropriate.

3. After undertaking any other development deemed appropriate, review the expanded record and readjudicate the claims on appeal.  The Veteran should be provided with a supplemental statement of the case and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

